Citation Nr: 1616715	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

3.  Entitlement to a total disability rating based on individual unemployability (IU).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The appellant served on active duty from July 1974 to September 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that determined new and material evidence to reopen the claim was not received.

The initial denial of entitlement to service connection for a psychiatric disorder in June 1975, and the determinations on later attempts to reopen the claim, clearly and specifically addressed schizophrenia, though claimed as a "nervous condition." Hence, the issue is properly styled as shown on the title page. See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Cf. Velez v. Shinseki, 23 Vet. App. 199 (2009).

The appellant has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and entitlement to IU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2007 RO decision determined that new and material evidence was not received to reopen the claim. The appellant did not appeal the decision or submit additional evidence within one year of the decision.

2. The evidence added to the records since the May 2007 rating decision triggers additional assistance to the appellant. 


CONCLUSIONS OF LAW

1. The May 2007 rating decision that determined new and material evidence was not received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 (2015).

2. New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, has been received.  The claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For veterans who served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, if a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Background of Initial Claims

In March 1975, VA received the Veteran's claim for VA compensation for a nervous condition. (03/21/1975 VBMS entry-VA 21-526-Veteran's Application for Compensation or Pension). The June 1975 rating decision (06/23/1975 VBMS entry-Rating Decision, e.g., VA 21-6796) reflects that the appellant claimed on his Report of Medical History that he was nervous at the time of his discharge, but that a mental assessment prior to discharge found no evidence of a mental disorder. He received a Training Certificate Discharge, as he served less than 90 days of active service. An April 1975 VA examination report notes that the appellant was admitted to a VA facility with a diagnosis of schizophrenic reaction, paranoic. Diagnostic tests indicated the presence of schizophrenia, latent type, with paranoid features. A diagnosis of paranoid schizophrenia was entered. (04/23/1975 VBMS entry-VA examination). The rating Board determined that there was no evidence of a psychiatric disorder before or during service; that, while the appellant manifested a psychosis within one year of service, he was not eligible for presumptive service connection because he served less than 90 days; and, he was authorized treatment only since the psychosis manifested within one year. See 38 U.S.C.A. § 1702.

A July 1975 RO letter informed the appellant of the decision and of his right to appeal. (07/02/1975 VBMS entry-Notification Letter). The appellant perfected an appeal of the decision. The July 1976 Board decision reflects that there was no evidence of a psychiatric illness before or during service, to include while he was pending administrative separation; and, presumptive service connection was not applicable, as the appellant served less than 90 days. Hence, the Board denied the appeal. The appellant was notified of the Board decision that same month. (07/12/1976 VBMS entry-BVA Decision). Board decisions are final when issued. See 38 C.F.R. § 20.1100.

During the interim years, the appellant submitted several applications to reopen the claim. The evidence on which they were based was his several private and VA treatment records, to include inpatient treatment for acute exacerbations of his schizophrenia. As they did not include any indication or nexus opinion that the appellant's schizophrenia had its onset in service or was causally connected thereto, the RO, in decision letters dated in October 1978, June 1981, June 1983, June 1990, August 1996, and, May 2007, denied the applications due to the absence of receipt of new and material evidence. (05/25/2007 VBMS entry-Notification Letter). The appellant did not appeal the May 2007 decision. Instead, he applied for a pension in November 2007. A January 2008 decision denied a pension, as the appellant had less than 90 days of service. (01/31/2008 VBMS entry-Notification Letter). The May 2007 decision is the last final decision on the issue. VA received the appellant's current application to reopen the claim in August 2010. (08/05/2010 VBMS entry-Statement in Support of Claim).
 
New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Discussion

The evidence added to the record since the May 2007 rating decision includes additional Discharge Summaries of inpatient treatment, and a private opinion of N.A.O., M.D. Dr. O noted the appellant's difficulties during his brief period of service and opined that the appellant's symptoms of schizophrenia had their onset during his active service, as he was ill-suited for the rigors of military life. The trigger for the appellant's illness, Dr. O opined, was the discipline imposed on the appellant. (08/05/2010 VBMS entry-Third Party Correspondence). At this stage of the appeal, Dr. O's opinion is presumed credible-that is, it is not tested for evidentiary weight. It triggers additional assistance to the appellant and raises a possibility that the claim will be proved. Hence, the Board reopens the claim. 38 C.F.R. § 3.156. Additional development is needed, however, before a decision on the merits.


ORDER

New and material evidence having been received, the petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is granted.

REMAND

As the claim is now reopened, the appellant is entitled to a VA examination to determine if his long-standing psychiatric illness is causally connected to active service. See 38 C.F.R. § 3.159(c)(4)(iii).

Accordingly, the case is REMANDED for the following action:

1. After the above is complete, the AOJ shall arrange a medical nexus review of the claims file by an appropriate psychiatric examiner. Ask the examiner to opine on whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed psychiatric disorder, to include schizophrenia, had its onset in active service, or is otherwise causally related to the appellant's active service or to some other event.

Any opinion should be fully explained and the rationale provided, to include specific agreement or disagreement with Dr. O's opinion, and the reasons therefor.

Should the examiner advise the requested opinion cannot be rendered without an examination of the appellant, the AOJ will arrange the examination. The claims file must be provided for review by the examiner as part of the examination.

2. After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal de novo.  If the decision remains in any way adverse to the appellant, he and his representative, if any, shall be provided with a Supplemental statement of the case (SSOC).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


